Citation Nr: 1545356	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  07-05 595	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertensive cardiovascular disease (HCD), and if so, whether service connection is warranted. 


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from November 1941 to April 1942 and from July 1945 to March 1946:

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In the May 2006 decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for malaria, and in the October 2014 decision, the RO, in relevant part, declined to reopen the Veteran's claim of entitlement to service connection for HCD.

In April 2009, the Board remanded the Veteran's appeal for malaria in order to schedule him for a hearing before a Veterans Law Judge of the Board.  In a June 2009 statement, however, the Veteran notified VA that he no longer wished to appear for a Board hearing.  His hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the propriety of reopening the Veteran's service connection claim for HCD and of entitlement to service connection for malaria, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

The issue of entitlement to a higher disability rating for service-connected bilateral hearing loss has been perfected, but not yet certified to the Board.  The AOJ is still taking action to develop this issue.  As such, the Board will defer consideration of the issue.


FINDINGS OF FACT

1.  Entitlement to service connection for malaria was denied in a November 2002 rating decision.  The Veteran did not submit a notice of disagreement, and no new and material evidence was received within one year of the rating decision.

2.  Evidence received since the November 2002 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for malaria.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied entitlement to service connection for malaria is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Evidence received since the November 2002 rating decision is new and material; and the claim of entitlement to service connection for malaria is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for malaria was denied in a November 2002 rating decision.  The Veteran did not appeal the rating decision, and no additional evidence relevant to the claim was associated with the claims file within one year of issuance of the rating decision.  Cf. 38 C.F.R. § 3.156(b) (2015).  The November 2002 rating decision is, therefore, final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the November 2002 rating decision, evidence relevant to the malaria claim included the Veteran's service treatment records (STRs) and his assertions in his May 2002 claim that he had malaria as a result of his service.  The basis for the denial was the absence of evidence of a current malaria disability.

Relevant evidence obtained since the November 2002 rating decision includes private treatment records from Vicente S. Manuel, Jr., M.D., dated in March 2007, describing current malaria-like symptomatology, noting that malaria should be considered as a cause for recurrent chills and fever, and noting that further testing for malaria was recommended; and a March 2007 joint affidavit from two of the Veteran's neighbors, wherein they state that the Veteran had malaria during his service, and that after his return, he had chills also apparently from malaria.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for malaria.  See Shade.  Specifically, the new evidence includes a current record of medical treatment for possible malaria which also noted that further testing was needed to rule out malaria.  This new evidence serves to abrogate the prior deficiency in the November 2002 rating decision; and, in conjunction with other evidence of record, this evidence triggers VA's duty to provide an examination.  Shade, 24 Vet. App. at 118.  Therefore, the new evidence is new and material, and the claim of entitlement to service connection for malaria is reopened.



ORDER

The claim of entitlement to service connection for malaria is reopened, and to this extent, the claim is granted.


REMAND

The finding of new and material evidence to reopen the claim of entitlement to service connection for malaria entitles the Veteran to a VA examination.  Shade, 24 Vet. App. at 118.

The Veteran provided a release for VA to obtain treatment records from three providers that have treated for malaria, including one provider that he identified as still living, a Dr. Policarpio R. Manuel.  Treatment records from this provider do not appear to have been requested.

In January 2015, following issuance of the October 2014 rating decision, the Veteran submitted a timely NOD with respect to the issue of the propriety of reopening his claim of entitlement to service connection for HCD.  Before the Board can consider that claim on appeal, however, it is required to remand it for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization, obtain the Veteran's private malaria treatment records from Dr. Policarpio Manuel, and from any other provider identified by the Veteran.

2.  Then, schedule the Veteran for a VA examination for malaria.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should specifically determine if the Veteran suffers from current malaria, or has so suffered at any time since January 2006.  The examiner should address the March 2007 findings noted by Dr. Vicente Manuel.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed malaria had its onset during active service or is related to any in-service disease, event, or injury.  Here, the examiner should address findings of malaria in the Veteran's service treatment records.  

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

2.  Issue a statement of the case with respect to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertensive cardiovascular disease.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


